 

Exhibit 10.26

 

EMPLOYMENT AGREEMENT

EMPLOYMENT AGREEMENT, dated as of January 16, 2020 (this “Agreement”), by and
between Emerald Expositions, LLC, a Delaware limited liability company (the
“Company”), and David Doft (the “Executive”) (each of the Executive and the
Company, a “Party,” and collectively, the “Parties”) and, solely for purposes of
Sections 2.3 and 8.1, Emerald Expositions Events, Inc., a Delaware corporation
(“Parent”).

WHEREAS, the Company desires to employ the Executive and wishes to acquire and
be assured of the Executive’s services on the terms and conditions hereinafter
set forth; and

WHEREAS, the Executive desires to be employed by the Company and to perform and
to serve the Company on the terms and conditions hereinafter set forth.

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other valid consideration, the sufficiency of which is acknowledged, the Parties
hereto agree as follows:

Section 1.Employment.

1.1.Term. Subject to Section 3 hereof, the Company agrees to employ the
Executive, and the Executive agrees to be employed by the Company, in each case
pursuant to this Agreement, for a period commencing on January 16, 2020 (the
“Effective Date”) and ending on the date of the termination of the Executive’s
employment in accordance with the terms hereof. The Executive’s period of
employment pursuant to this Agreement shall hereinafter be referred to as the
“Employment Period.”

1.2.Duties. From the Effective Date through the earlier of (i) the date on which
the Company’s 2019 10-K has been signed and filed, or (ii) February 29, 2020
(the “Transition Date”) the Executive shall serve as the Company’s Incoming
Chief Financial Officer, and in such other positions as the Executive and the
board of directors of Parent (the “Board”) shall mutually agree from time to
time. Beginning on the Transition Date, the Executive shall serve as the
Company’s Chief Financial Officer and in such other positions as an officer or
director of the Company and such Affiliates (as defined in Section 8.12 below)
of the Company as the Executive and the Board shall mutually agree from time to
time. The Executive shall report directly to the Chief Executive Officer
beginning on the Effective Date, and shall perform such duties, functions and
responsibilities during the Employment Period as are commensurate with his
position at such time, as reasonably and lawfully directed by the Chief
Executive Officer. The Executive’s principal place of employment shall at all
times during the Employment Period be the Company’s offices in New York, New
York.

1.3.Exclusivity. During the Employment Period, the Executive shall devote
substantially all of the Executive’s business time and attention to the business
and affairs of the Company, shall faithfully serve the Company, and shall
conform to and comply with the lawful and reasonable directions and instructions
given to the Executive by the Chief Executive Officer, consistent with Section
1.2 hereof. During the Employment Period, the Executive shall use the
Executive’s best efforts to promote and serve the interests of the Company and
shall not engage in any other business activity, whether or not such activity
shall be engaged in for pecuniary profit; provided that the Executive may (a)
serve any civic, charitable, educational or professional organization, (b)
manage the Executive’s personal investments, (c) serve on the Advisory Board of
MediaMath and (d) serve as a director on an outside board of directors with the
Board’s advance written consent, in each case so long as any such activities do
not (X) violate the terms of this Agreement (including Section 4) or (Y)
interfere with the Executive’s duties and responsibilities to the Company.

 

 

 

--------------------------------------------------------------------------------

 

Section 2.Compensation.

2.1.Salary. As compensation for the performance of the Executive’s services
hereunder, during the Employment Period, the Company shall pay to the Executive
a salary at an annual rate of $480,000, payable in accordance with the Company’s
standard payroll policies (the “Base Salary”).

2.2.Annual Bonus. For each calendar year ending during the Employment Period
commencing in calendar year 2020, the Executive shall be eligible to receive an
annual bonus (the “Annual Bonus”) to be based upon Company performance and other
criteria for each such calendar year as determined by the Board. The Executive’s
target Annual Bonus opportunity for each calendar year that ends during the
Employment Period shall be $520,000 (the “Target Annual Bonus Opportunity”). The
amount of the Annual Bonus actually paid shall depend on the extent to which the
performance goals, set annually by the Board, are achieved or exceeded, and such
performance goals shall be the same as those established for the Company’s CEO.
The Annual Bonus shall be paid in the calendar year following the calendar year
in respect of which it is earned at the same time as the Company normally pays
bonuses to other senior executives; provided, that, if Executive’s employment
hereunder is terminated prior to the Annual Bonus payment date (a) by the
Company for Cause or (b) by the Executive voluntarily without Good Reason and
not for death or Disability, the Annual Bonus shall not be payable.

2.3.Equity. The Executive shall be provided the following equity incentive
interests and/or rights to purchase equity interests in Parent:

(a)Initial Equity Grant. Promptly following the Effective Date, Parent shall
grant to the Executive restricted stock units (“RSUs”) pursuant to Parent’s 2017
Omnibus Equity Plan in respect of calendar year 2020 and the form of award
agreement substantially in the form attached hereto as Exhibit A. The RSUs shall
have an aggregate value of $600,000 on the date of grant, valued based on the
present market value of the underlying common stock of Parent as of the date of
grant.

(b)Subsequent Annual Equity Grants. For future years, the Executive will be
eligible to receive equity grants commensurate with his position, as determined
by the Compensation Committee of Parent. It is anticipated that such equity
grants will have an aggregate value of $600,000 on the date of grant (with any
option grants valued at their Black-Scholes value and any RSUs valued based on
the fair market value of the underlying stock), subject to increase or decrease
at the discretion of the Compensation Committee of Parent, consistent with its
approach to equity grants to other Company senior executives.

(c)One-Time Performance Equity Grant. On or as soon as practicable following the
Effective Date, the Executive shall receive an additional one-time performance
based share award with vesting linked to the Company’s achievement of certain
stock prices during the Employment Period or thereafter, pursuant to the Equity
Plan and a performance based share award agreement, substantially in the form
attached hereto as Exhibit B.

2.4.Employee Benefits. During the Employment Period, the Executive shall be
eligible to participate in such health and other group insurance and other
employee benefit plans and programs of the Company as in effect from time to
time on the same basis as other senior executives of the Company.

2.5.Vacation. During the Employment Period, the Executive shall be entitled to
an unlimited number of vacation days, pursuant to the Company’s MyTime policy.

2

--------------------------------------------------------------------------------

 

2.6.Business Expenses. The Company shall pay or reimburse the Executive, upon
presentation of documentation, for all commercially reasonable business
out-of-pocket expenses that the Executive incurs during the Employment Period in
performing the Executive’s duties under this Agreement in accordance with the
expense reimbursement policy of the Company as approved by the Board (or a
committee thereof), as in effect from time to time. To the extent that any
travel requires a flight approximately two hours or longer, the Executive shall
be permitted to fly business class. Notwithstanding anything herein to the
contrary or otherwise, except to the extent any expense or reimbursement
described in this Agreement does not constitute a “deferral of compensation”
within the meaning of Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”), and the regulations and guidance thereunder (“Section
409A”), any expense or reimbursement described in this Agreement shall meet the
following requirements: (a)the amount of expenses eligible for reimbursement
provided to the Executive during any calendar year will not affect the amount of
expenses eligible for reimbursement to the Executive in any other calendar year;
(b) the reimbursements for expenses for which the Executive is entitled to be
reimbursed shall be made on or before the last day of the calendar quarter
following the calendar quarter in which the applicable expense is incurred; (c)
the right to payment or reimbursement or in-kind benefits hereunder may not be
liquidated or exchanged for any other benefit; and (d) the reimbursements shall
be made pursuant to objectively determinable and nondiscretionary Company
policies and procedures regarding such reimbursement of expenses.

2.7.Legal Fees.The Company shall reimburse the Executive up to$15,000 for
reasonable, documented legal fees and related expenses incurred in connection
with the drafting, negotiation and execution of this Agreement.

2.8.Signing Bonus. The Executive shall receive a cash payment in the amount of
$400,000 as consideration for entering into this Agreement (the “Signing
Bonus”). The Signing Bonus shall be paid to the Executive as follows: (i)
$200,000, paid to the Executive on the first payroll date for calendar year
2021, subject to the Executive’s continued employment on December 31, 2020, and
(ii) $200,000, paid to the Executive on the first payroll date for calendar year
2022, subject to the Executive’s continued employment on December 31, 2021. For
the sake of clarity, payment of the Signing Bonus shall be at all times subject
to Section 3.2(a) below.

Section 3.Employment Termination.

3.1.Termination of Employment. The Company may terminate the Executive’s
employment hereunder for any reason, and the Executive may voluntarily terminate
the Executive’s employment hereunder for any reason at any time, in each case
upon not less than 15 days’ notice to the Company or the Executive, as
applicable, (the date on which the Executive’s employment terminates for any
reason is herein referred to as the “Termination Date”). Upon the termination of
the Executive’s employment with the Company for any reason, the Executive shall
be entitled to (a) payment of any Base Salary earned but unpaid through the
Termination Date, (b) earned but unpaid Annual Bonus for calendar years
completed prior to the Termination Date (payable in the ordinary course pursuant
to Section 2.2), (c) vested benefits (if any) in accordance with the applicable
terms of applicable Company arrangements and (d) any unreimbursed expenses in
accordance with Sections 2.6 and 2.7 hereof (collectively, the “Accrued
Amounts”).

3.2.Certain Terminations.

(a)Termination by the Company other than for Cause, Death or Disability;
Termination by the Executive for Good Reason. If the Executive’s employment is
terminated (X) by the Company other than for Cause, death or Disability or (Y)
by the Executive for Good Reason, in addition to the Accrued Amounts, the
Executive shall be entitled to: (i) a payment equal to one times the sum of the
Executive’s Base Salary at the rate in effect immediately prior to the
Termination Date and (1) if such termination occurs prior to March 31, 2022, the
greater of (a) the Annual Bonus actually paid to the Executive for the previous
calendar year, and (b) the Target Annual Bonus Opportunity, or (2) if such
termination occurs on or subsequent to March 31, 2022, the Annual Bonus actually
paid to the Executive for the previous calendar

3

--------------------------------------------------------------------------------

 

year (the “Severance Amount”); (ii) payment of the Pro-Rata Bonus (as defined
below), payable at the time when annual bonuses are paid generally; (iii) any
unpaid portion of the Signing Bonus, (the “Signing Bonus Severance”); and (iv)
subject to the timely election of continuation coverage under the Consolidated
Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”) and the
Executive’s copayment of premiums associated with such coverage consistent with
amounts paid by the Executive during the year in which the Termination Date
occurs, the Company shall reimburse the Executive, on a monthly basis, for the
excess costs of continued health benefits for himself and his covered dependents
for the twelve-month period following the Termination Date, or such earlier date
on which COBRA coverage for the Executive and his covered dependents terminates
in accordance with COBRA (“Medical Benefit Continuation”).

The Company’s obligations to pay the Severance Amount, the Pro-Rata Bonus, the
Signing Bonus Severance, and to provide Medical Benefit Continuation shall be
conditioned upon (i) the Executive’s continued compliance with the Executive’s
obligations under Section 4 of this Agreement and (ii) the Executive executing
and delivering to the Company a general release in the form attached hereto as
Exhibit C (the “Release”) and the Release becoming irrevocable within 60 days
following the Termination Date (the date that the Release becomes irrevocable,
the “Release Effective Date”). Payment of the Severance Amount will be made in
equal installments on the Company’s payroll dates occurring in the 12 month
period following the Release Effective Date, payment of the Signing Bonus
Severance will be paid in a lump sum within 15 days following the Release
Effective Date, and payments of the Medical Benefit Continuation will be paid,
in each case commencing on the first payroll date of the Company following the
Release Effective Date; provided, that, if the 60-day period referred to in the
preceding sentence spans two calendar years, payments shall in all cases be paid
or commence to be paid on the first payroll date in the second calendar year;
provided, further, that, the first payment will include any installments that
would have been paid prior thereto but for this sentence.

If the Executive is not permitted to continue participation in the Company’s
medical insurance plan pursuant to the terms of such plan or pursuant to a
determination by the Company’s insurance providers or such continued
participation in any plan would result in the imposition of an excise tax on the
Company pursuant to Section 4980D of the Code, the Company shall use reasonable
efforts to obtain individual insurance policies providing medical benefits to
the Executive and his covered dependents during the Medical Benefits
Continuation period, but shall be required to pay for such policies only an
amount equal to the amount the Company would have paid had the Executive
continued participation in the Company’s medical plans; provided, that, if such
coverage cannot be obtained, the Company shall pay to the Executive monthly
during the Medical Benefit Continuation period an amount equal to the amount the
Company would have paid had the Executive continued participation in the
Company’s medical plan.

(b)Termination by Death or Disability. If the Executive’s employment is
terminated by reason of the Executive’s death or Disability, the Company shall
pay the Executive (or the Executive’s heirs upon a termination by death) a
pro-rata bonus for the year of termination, equal to the Annual Bonus the
Executive would have been entitled to receive had the Executive’s employment not
been terminated, based on the actual performance of the Company for the full
year, multiplied by a fraction, the numerator of which is the number of days the
Executive is employed by the Company during the applicable year prior to and
including the Termination Date and the denominator of which is 365 (the
“Pro-Rata Bonus”), payable at the time when annual bonuses are paid generally.

(c)Definitions.For purposes of Section 3, the following terms have the following
meanings:

(1)“Cause” shall mean the Executive’s having engaged in any of the following:
(A) willful misconduct or gross negligence in the performance of any of the
Executive’s duties to the Company, which, if capable of being cured, is not
cured to the reasonable satisfaction of the Board within 30 days after the
Executive receives from the Board written notice of such willful misconduct or
gross negligence; (B) intentional failure or refusal to perform reasonably
assigned duties or to cooperate with an internal investigation being conducted
by or at the direction of the Board, which is not cured to the reasonable
satisfaction of the Board within 30 days after the Executive receives from the
Board written notice of such failure or refusal; (C) any indictment for,
conviction of, or plea of guilty or nolo contendere to, (1) any felony (other

4

--------------------------------------------------------------------------------

 

than motor vehicle offenses the effect of which do not materially affect the
performance of the Executive’s duties) or (2) any crime (whether or not a
felony) involving fraud, theft, breach of trust or similar acts, whether of the
United States or any state thereof or any similar foreign law to which the
Executive may be subject; (D) any willful failure to comply with any written
rules, regulations, policies or procedures of the Company which, if not complied
with, would reasonably be expected to have a material adverse effect on the
business or financial condition of the Company, which in the case of a failure
that is capable of being cured, is not cured to the reasonable satisfaction of
the Board within 30 days after the Executive receives from the Company written
notice of such failure or (E) abuse of alcohol or another controlled substance
which materially impacts the Executive’s performance of Executive’s duties
hereunder. If the Company terminates the Executive’s employment for Cause, the
Company shall provide written notice to the Executive of that fact on or before
the termination of employment. If the Company terminates the Executive’s
employment for Cause, the Company shall provide written notice to the Executive
of that fact on or before the termination of employment. However, if, within 60
days following the termination, the Company first discovers facts that would
have established “Cause” for termination, and those facts were not known by the
Company at the time of the termination, then the Company may provide Executive
with written notice, including the facts establishing that the purported “Cause”
was not known at the time of the termination, in which case the Executive’s
termination of employment will be considered a for Cause termination under this
Agreement, and Executive shall be required to immediately return to the Company
all amounts previously paid or provided to the Executive pursuant to Section
3.2(a), and the Company shall have the right to cease to pay or provide any
future amounts pursuant to Section 3.2(a).

(2)“Disability” shall mean the Executive is entitled to and has begun to receive
long-term disability benefits under the long-term disability plan of the Company
in which the Executive participates, or, if there is no such plan, the
Executive’s inability, due to physical or mental illness, to perform the
essential functions of the Executive’s job, with or without a reasonable
accommodation, for 180 days out of any 270 day consecutive day period.

(3)“Good Reason” shall mean one of the following has occurred: (A) a material
breach by the Company of any of the terms in this Agreement; (B) any reduction
in the Executive’s Base Salary or bonus opportunity; (C) the relocation of the
Executive’s principal place of employment that would increase the Executive’s
one-way commute by more than 20 miles; or (D) any material and adverse change in
the Executive’s position, title or status or any change in the Executive’s job
duties, authority or responsibilities to those of lesser status. A termination
of employment by the Executive for Good Reason shall be effectuated by giving
the Company written notice of the termination, setting forth the conduct of the
Company that constitutes Good Reason, within 60 days of the first date on which
the Executive has knowledge of such conduct. The Executive shall further provide
the Company at least 30 days following the date on which such notice is provided
to cure such conduct. Failing such cure, a termination of employment by the
Executive for Good Reason shall be effective on the day following the expiration
of such cure period.

(d)Section 409A. The provisions herein, and plans and arrangements referenced
hereunder, are intended to comply with the applicable requirements of Section
409A of the Code and will be administered, construed and interpreted in
accordance with such intent. If the Executive is a “specified employee” for
purposes of Section 409A, to the extent the Severance Amount required to be paid
pursuant to Section 3.2 hereof constitutes “non-qualified deferred compensation”
for purposes of Section 409A, payment thereof shall be delayed until the day
after the first to occur of (i) the day which is six months from the Termination
Date and (ii) the date of the Executive’s death, with any delayed amounts being
paid in a lump sum together with interest on such amount at the applicable
federal rate (as defined in and under Section 1274(d) of the Code) on such date
and any remaining payments being made in the normal course. For purposes of this
Agreement, the terms “terminate,” “terminated” and “termination” mean a
termination of the Executive’s employment that constitutes a “separation from
service” within the meaning of the default rules under Section 409A. For
purposes of Section 409A, the right to a series of installment payments under
this Agreement shall be treated as a right to a series of separate payments.

5

--------------------------------------------------------------------------------

 

3.3.Exclusive Remedy. The foregoing payments upon termination of the Executive’s
employment shall constitute the exclusive severance payments and benefits due
the Executive under this Agreement upon a termination of the Executive’s
employment. For the avoidance of doubt, the foregoing sentence relates solely to
this Agreement and does not impact or alter any rights to payments or benefits
the Executive may have under the Equity Plan and award agreements thereunder.

3.4.Resignation from All Positions. Upon the termination of the Executive’s
employment with the Company for any reason, the Executive shall, if requested,
resign as of the Termination Date, from all positions the Executive then holds
as an officer, director and member of the boards of directors (and any committee
thereof) of the Company and its Affiliates. The Executive shall be required to
execute such writings as are required to effectuate the foregoing.

3.5.Cooperation. Following the termination of the Executive’s employment with
the Company for any reason, upon reasonable request from the Company and at the
Company’s expense, the Executive shall respond and provide information with
respect to matters in which the Executive has knowledge as a result of his
services to the Company and its subsidiaries, and will provide reasonable
assistance to the Company in defense of any claims that may be made against the
Company, and will assist the Company in the prosecution of any claims that may
be made by the Company, to the extent that such claims may relate to the period
of the Executive’s employment with the Company. The Company shall compensate the
Executive for all hours of time spent in complying with this Section 3.5 above 5
hours in any calendar month, at an hourly rate based on his Base Salary in
effect immediately prior to the Executive’s termination of employment.

3.6.No Mitigation or Offset. The Executive is not be required to seek other
employment or otherwise mitigate the payment obligations of the Company pursuant
to this Agreement, nor will any such payments be reduced by any earnings the
Executive may receive from any other source.

 

Section 4.

Unauthorized Disclosure; Non-Competition; Non-Solicitation; Interference with
Business Relationships; Proprietary Rights.

4.1.Unauthorized Disclosure. The Executive agrees and understands that in the
Executive’s position with the Company, the Executive will be exposed to and will
receive information relating to the confidential affairs of the Company and its
Affiliates, including, without limitation, technical information, intellectual
property, business and marketing plans, strategies, customer information,
software, other information concerning the products, promotions, development,
financing, expansion plans, business policies and practices of the Company and
its Affiliates and other forms of information considered by the Company and its
Affiliates to be confidential or in the nature of trade secrets (including,
without limitation, ideas, research and development, know-how, formulas,
technical data, designs, drawings, specifications, customer and supplier lists,
pricing and cost information and business and marketing plans and proposals)
(collectively, the “Confidential Information”). Confidential Information shall
not include information that is generally known to the public or within the
relevant trade or industry other than due to the Executive’s violation of this
Section 4.1 or disclosure by a third party who is known by the Executive to owe
the Company an obligation of confidentiality with respect to such information.
The Executive agrees that at all times during the Executive’s employment with
the Company, the Executive shall not disclose such Confidential Information to
any individual, corporation, partnership, limited liability company,
association, trust or other entity or organization, including a government or
political subdivision or an agency or instrumentality thereof (each a “Person”),
except in connection with Executive’s employment with the Company, and shall not
disclose any Confidential Information to any Person following Executive’s
employment with the Company without the prior written consent of the Company,
and shall not use or attempt to use any such information in any manner other
than in connection with the Executive’s employment with the Company, unless
required or permitted by law to disclose such information, in which case the
Executive shall provide the Company with written notice of such requirement as
far in advance of such anticipated disclosure as reasonably practicable. This
confidentiality covenant has no temporal, geographical or territorial
restriction. Upon termination of the Executive’s employment with the Company,
the Executive shall promptly supply to the Company all property, keys, notes,

6

--------------------------------------------------------------------------------

 

memoranda, writings, lists, files, reports, customer lists, correspondence,
tapes, disks, cards, surveys, maps, logs, machines, technical data and any other
tangible product or document which has been produced by, received by or
otherwise submitted to the Executive during the Executive’s employment with the
Company (other than any documents relating to the Executive’s employment,
benefits, personal tax related-matters or personal contacts), and any copies
thereof, in each case, to the extent remaining in the Executive’s (or capable of
being reduced to the Executive’s) possession. Notwithstanding the foregoing,
nothing herein shall prevent the Executive from disclosing Confidential
Information to the extent required by law. Additionally, nothing herein shall
preclude the Executive’s right to communicate, cooperate or file a complaint
with any U.S. federal, state or local governmental or law enforcement branch,
agency or entity (collectively, a “Governmental Entity”) with respect to
possible violations of any U.S. federal, state or local law or regulation, or
otherwise make disclosures to any Governmental Entity, in each case, that are
protected under the whistleblower or similar provisions of any such law or
regulation; provided that in each case such communications and disclosures are
consistent with applicable law. Nothing herein shall preclude the Executive’s
right to receive an award from a Governmental Entity for information provided
under any whistleblower or similar program. The Executive shall not be held
criminally or civilly liable under any federal or state trade secret law for the
disclosure of a trade secret that is made in confidence to a federal, state or
local government official or to an attorney solely for the purpose of reporting
or investigating a suspected violation of law. The Executive shall not be held
criminally or civilly liable under any federal or state trade secret law for the
disclosure of a trade secret that is made in a complaint or other document filed
in a lawsuit or other proceeding, provided that such filing is made under seal.
If the Executive files a lawsuit for retaliation by the Company for reporting a
suspected violation of law, the Executive may disclose the trade secret to the
Executive’s attorney and use the trade secret information in any related court
proceeding, provided that the Executive files any document containing the trade
secret under seal and does not disclose the trade secret except pursuant to
court order.

4.2.Non-Competition.By and in consideration of the Company entering into this
Agreement, and in further consideration of the Executive’s exposure to the
Confidential Information, the Executive agrees that the Executive shall not,
during the Employment Period and for a period of 12 months after the Executive’s
termination of employment for any reason (the “Restriction Period”), directly or
indirectly, own, manage, operate, join, control, be employed by, or participate
in the ownership, management, operation or control of, or be connected in any
manner with, including, without limitation, holding any position as a
stockholder, director, officer, consultant, independent contractor, employee,
partner, or investor in, any Restricted Enterprise (as defined below); provided
that in no event shall (X) ownership by the Executive of two percent or less of
the outstanding securities of any class of any issuer whose securities are
registered under the Securities Exchange Act of 1934, as amended, standing
alone, be prohibited by this Section 4.2, so long as the Executive does not
have, or exercise, any rights to manage or operate the business of such issuer
other than rights as a shareholder thereof or (Y) being employed by an entity,
standing alone, be prohibited by this Section 4.2, so long as the entity has
more than one discrete and readily distinguishable part of its business and the
Executive’s duties are not at or involving the part of the entity’s business
that is actively engaged in a Restricted Enterprise. For purposes of this
paragraph, “Restricted Enterprise” shall mean any Person that is engaged in the
operation of business-to-business live events including trade shows, conferences
and hosted buyer events in any country or territory in which Parent or any of
its subsidiaries markets any of its services or products or has plans to begin
marketing any of its services or products.

4.3.Non-Solicitation of Employees. During the Restriction Period, the Executive
shall not directly or indirectly hire, contact, induce or solicit (or assist any
Person to hire, contact, induce or solicit) for employment any person who is, or
within 12 months prior to the date of such hiring, contacting, inducing or
solicitation was, an employee of the Company or any of its Affiliates; provided,
however, that the foregoing shall not prevent the Executive from placing
advertisements in publications of general circulation or on job search websites,
so long as the Executive is not personally involved in recruiting any individual
who responds to such an advertisement.

7

--------------------------------------------------------------------------------

 

4.4.Interference with Business Relationships. During the Restriction Period
(other than in connection with carrying out the Executive’s responsibilities for
the Company and its Affiliates), the Executive shall not directly or indirectly
induce or solicit (or assist any Person to induce or solicit) any customer or
client of the Company or its subsidiaries to terminate its relationship or
otherwise cease doing business in whole or in part with the Company or its
Affiliates, or directly or indirectly interfere with (or assist any Person to
interfere with) any material relationship between the Company or its Affiliates
and any of its or their customers or clients so as to cause harm to the Company
or its Affiliates.

4.5.Extension of Restriction Period. The Restriction Period shall be tolled for
any period during which the Executive is in breach of any of Section 4.2, 4.3 or
4.4 hereof.

4.6.Proprietary Rights. Except to the extent any rights in any inventions,
discoveries, and improvements (whether or not patentable or registrable under
copyright or similar statutes), and all patentable or copyrightable works,
initiated, conceived, discovered, reduced to practice, or made by the Executive,
either alone or in conjunction with others, during the Executive’s employment
with the Company and related to the business or activities of the Company and
its Affiliates (the “Developments”) constitute a work made for hire under the
U.S. Copyright Act, 17 U.S.C. § 101 et seq. that are owned ab initio by the
Company and/or its applicable Affiliate, the Executive assigns and agrees to
assign all of the Executive’s right, title and interest in all Developments
(including all intellectual property rights therein) to the Company or its
nominee without further compensation, including all rights or benefits therefor,
including without limitation the right to sue and recover for past and future
infringement. The Executive acknowledges that any rights in any Developments
constituting a work made for hire under the U.S. Copyright Act, 17 U.S.C § 101
et seq. are owned upon creation by the Company and/or its applicable Affiliate
as the Executive’s employer. The Executive hereby expressly and irrevocably
waives any and all moral rights in the Developments including, without
limitation, the right to attribution or anonymity in respect of authorship, the
right to restrain any distortion, mutilation or other modification of any such
Developments and the right to prohibit any use of any such Developments in
association with a product, service, cause or institution that may be
prejudicial to his honor or reputation. Whenever requested to do so by the
Company, and at the expense of the Company, the Executive shall execute any and
all applications, assignments or other instruments which the Company shall
reasonably deem necessary to apply for and obtain trademarks, patents or
copyrights of the United States or any foreign country or otherwise protect the
interests of the Company and its Affiliates therein with respect to the
Developments. These obligations shall continue beyond the end of the Executive’s
employment with the Company with respect to Developments initiated, conceived or
made by the Executive while employed by the Company, and shall be binding upon
the Executive’s employers, assigns, executors, administrators and other legal
representatives. In connection with the Executive’s execution of this Agreement,
the Executive has informed the Company in writing of any interest in any
inventions or intellectual property rights related to the Company’s business
that the Executive holds as of the date hereof. If the Company is unable for any
reason, after reasonable effort, to obtain the Executive’s signature on any
document needed in connection with the actions described in this Section 4.6,
the Executive hereby irrevocably designates and appoints the Company and its
duly authorized officers and agents as the Executive’s agent and attorney in
fact to act for and on the Executive’s behalf to execute, verify and file any
such documents and to do all other lawfully permitted acts to further the
purposes of this Section 4.6 with the same legal force and effect as if executed
by the Executive.

4.7.Remedies. The Executive agrees that any breach of the terms of this Section
4 would result in irreparable injury and damage to the Company for which the
Company would have no adequate remedy at law; the Executive therefore also
agrees that in the event of said breach or any threat of breach, the Company
shall be entitled to an immediate injunction and restraining order to prevent
such breach, threatened breach and/or continued breach by the Executive and/or
any and all Persons acting for and/or with the Executive, without having to
prove damages, in addition to any other remedies to which the Company may be
entitled at law or in equity. The terms of this paragraph shall not prevent the
Company from pursuing any other available remedies for any breach or threatened
breach hereof, including, without limitation, the recovery of damages from the
Executive. The Executive and the Company further agree that the provisions of
the covenants contained in this Section 4 are reasonable and necessary to
protect the businesses of the Company and its Affiliates because of the
Executive’s access to Confidential Information and the Executive’s material
participation in the operation of such businesses.

8

--------------------------------------------------------------------------------

 

Section 5. Representations. The Executive represents and
warrants  that  (a)  the Executive is not subject to any contract, arrangement,
policy or understanding, or to any statute, governmental rule or regulation,
that in any way limits the Executive’s ability to enter into and fully perform
the Executive’s obligations under this Agreement and (b) the Executive is not
otherwise unable to enter into and fully perform the Executive’s obligations
under this Agreement. In the event of a breach of any representation in this
Section 5, the Company may terminate this Agreement and the Executive’s
employment with the Company without any liability to the Executive.

Section 6. Non-Disparagement. From and after the Effective Date and following
termination of the Executive’s employment with the Company (i) the Executive
agrees not to make any statement that is intended to become public, or that
should reasonably be expected to become public, and that criticizes, ridicules,
disparages or is otherwise derogatory of the Company, any of its subsidiaries,
Affiliates, employees, officers, directors or stockholders, and (ii) the Company
agrees to instruct each director and executive officer of the Company not to
make any statement that is intended to become public, or that should reasonably
be expected to become public, and that criticizes, ridicules, disparages or is
otherwise derogatory of the Executive.

 

Section 7.

Taxes; Clawbacks.

7.1.Withholding. All amounts paid to the Executive under this Agreement during
or following the Employment Period shall be subject to withholding and other
employment taxes imposed by applicable law. The Executive shall be solely
responsible for the payment of all taxes imposed on the Executive relating to
the payment or provision of any amounts or benefits hereunder.

7.2.Section 280G. (a) In the event that shareholder approval is not obtained
pursuant to Section 7.2(c) below, if (i) the aggregate of all amounts and
benefits due to the Executive under this Agreement or under any other Company
arrangement would, if received by the Executive in full and valued under Section
280G of the Code, constitute “parachute payments” as defined in and under
Section 280G of the Code (collectively, “280G Benefits”), and if (ii) such
aggregate would, if reduced by all federal, state and local taxes applicable
thereto, including the excise tax imposed pursuant to Section 4999 of the Code,
be less than the amount the Executive would receive, after all taxes, if the
Executive received aggregate 280G Benefits equal (as valued under Section 280G
of the Code) to only three times the Executive’s “base amount” as defined in and
under Section 280G of the Code, less $1.00, then (iii) such 280G Benefits as the
Executive shall select shall (to the extent that the reduction of such 280G
Benefits can achieve the intended result and such 280G Benefits are not subject
to Section 409A of the Code) be reduced or eliminated to the extent necessary so
that the aggregate 280G Benefits received by the Executive will not constitute
parachute payments. Notwithstanding the foregoing, if any 280G Benefits are
subject to Section 409A of the Code or if the Executive fails to select an order
under the preceding sentence, any such reduction shall occur in the following
order: (i) by eliminating the acceleration of vesting of any stock options for
which the exercise price exceeds the fair market value (and if there is more
than one option award so outstanding, then the acceleration of the vesting of
the most “under water” option shall be reduced first, and so-on); (ii) by
reducing any cash payments not subject to Section 409A of the Code; (iii) by
reducing any benefit continuation payments (and if there be more than one such
payment, by reducing the payments in reverse order, with the payments made the
earliest being reduced first); (iv), by reducing any cash payments that are
subject to Section 409A of the Code (and if there be more than one such payment,
by reducing the payments in reverse order, with the payments made the earliest
being reduced first); (v) by reducing the payments of any restricted stock,
restricted stock units, performance awards or similar equity-based awards that
have been awarded to the Executive by the Company that are subject to
performance-based vesting (and if there be more than one such award held by the
Executive, by reducing the awards in the reverse order of the date of their
award, with the most-recently awarded reduced first and the oldest award reduced
last); (vi) by reducing the payments of any restricted stock, restricted stock
units, performance awards or similar equity-based awards that have been awarded
to the Executive by the Company that are subject to time-based vesting (and if
there be more than one such award held by Executive, by reducing the awards in
the reverse order of the date of their award, with the most-recently awarded
reduced first and the oldest award reduced last); and (vii) by reducing the
acceleration of vesting of any stock options that are not described in (i),
above.

9

--------------------------------------------------------------------------------

 

(b)It is possible that after the determinations and selections made pursuant to
this Section 7.2, the Executive will receive 280G Benefits that are, in the
aggregate, either more or less than the amount provided under this Section 7.2
(hereafter referred to as an “Excess Payment” or “Underpayment,” respectively).
If it is established, pursuant to a final determination of a court or an
Internal Revenue Service proceeding that has been finally and conclusively
resolved, that an Excess Payment has been made, then the Executive shall
promptly pay an amount equal to the Excess Payment to the Company, together with
interest on such amount at the applicable federal rate (as defined in and under
Section 1274(d) of the Code) from the date of the Executive’s receipt of such
Excess Payment until the date of such payment. In the event that it is
determined (i) by a court or (ii) by the Auditor upon request by a Party, that
an Underpayment has occurred, the Company shall promptly pay an amount equal to
the Underpayment to the Executive, together with interest on such amount at the
applicable federal rate from the date such amount would have been paid to the
Executive had the provisions of this Section 7.2 not been applied until the date
of such payment.

(c)Notwithstanding the foregoing, if it appears that any amount or benefit that
is to be paid to the Executive under this Agreement or any other plan, program,
agreement, or arrangement of the Company or any of its Affiliates may constitute
a “parachute payment” under Section 280G(b)(2) of the Code, the Company (if
eligible to use such exemption) shall (if then eligible to do so) use its best
reasonable efforts to obtain shareholder approval of such payments for purposes
of Section 280G(b)(5) of the Code.

7.3.Clawbacks. If any law, rule or regulation applicable to the Company or its
Affiliates (including any rule or requirement of any nationally recognized stock
exchange on which the stock of the Company or its Affiliates has been listed),
or any policy of the Company or its Affiliates reasonably designed to comply
therewith, requires the forfeiture or recoupment of any amount paid or payable
to the Executive hereunder (or under any other agreement between the Executive
and the Company or its Affiliates or under any plan in which the Executive
participates), the Executive hereby consents to such forfeiture or recoupment,
in each case in the time and manner determined by the Company in its reasonable
good faith discretion. Furthermore, if the Executive engages in any act of
embezzlement, fraud or dishonesty involving the Company or its Affiliates which
results in a financial loss to the Company or its Affiliates, the Company shall
be entitled to recoup an amount from the Executive determined by the Company in
its reasonable discretion to be commensurate with such financial loss.

 

Section 8.

Miscellaneous.

8.1.Insurance. On the Effective Date, Parent and the Executive shall enter into
the standard form of indemnification agreement that Parent offers to its Section
16 officers. The Executive shall be covered under any directors’ and officers’
insurance that the Company and Parent maintain for its directors and other
officers in the same manner and on the same basis as the Company’s and Parent’s
other directors and other senior officers.

8.2.Amendments and Waivers. This Agreement and any of the provisions hereof may
be amended, waived (either generally or in a particular instance and either
retroactively or prospectively), modified or supplemented, in whole or in part,
only by written agreement signed by the Parties hereto; provided that the
observance of any provision of this Agreement may be waived in writing by the
Party that will lose the benefit of such provision as a result of such waiver.
The waiver by either Party of a breach of any provision of this Agreement shall
not operate or be construed as a further or continuing waiver of such breach or
as a waiver of any other or subsequent breach, except as otherwise explicitly
provided for in such waiver. Except as otherwise expressly provided herein, no
failure on the part of either Party to exercise, and no delay in exercising, any
right, power or remedy hereunder, or otherwise available in respect hereof at
law or in equity, shall operate as a waiver thereof, nor shall any single or
partial exercise of such right, power or remedy by such Party preclude any other
or further exercise thereof or the exercise of any other right, power or remedy.

10

--------------------------------------------------------------------------------

 

8.3.Assignment; No Third-Party Beneficiaries. This Agreement, and the
Executive’s rights and obligations hereunder, may not be assigned by the
Executive, and any purported assignment by the Executive in violation hereof
shall be null and void. Nothing in this Agreement shall confer upon any Person
not a party to this Agreement, or the legal representatives of such Person, any
rights or remedies of any nature or kind whatsoever under or by reason of this
Agreement, except the personal representative of the deceased Executive may
enforce the provisions hereof applicable in the event of the death of the
Executive. The Company is authorized to assign this Agreement and its rights and
obligations hereunder without the consent of the Executive as part of the
transfer of all or substantially all of its properties or assets to any other
Person or entity.

8.4.Notices. Unless otherwise provided herein, all notices, requests, demands,
claims and other communications provided for under the terms of this Agreement
shall be in writing. Any notice, request, demand, claim or other communication
hereunder shall be sent by (i) personal delivery (including receipted courier
service) or overnight delivery service, with confirmation of receipt, (ii)
e-mail, (iii) reputable commercial overnight delivery service courier, with
confirmation of receipt or (iv) registered or certified mail, return receipt
requested, postage prepaid and addressed to the intended recipient as set forth
below:

If to the Company or Parent:

Emerald Expositions, LLC

31910 Del Obispo St., Suite 200

San Juan Capistrano, CA 92675

Attention: Chairman of the Board and General Counsel

with a copy to:

Fried, Frank, Harris, Shriver & Jacobson LLP

One New York Plaza

New York, NY 10004

Attention: Jeffrey Ross, Esq.

If to the Executive: At the Executive’s principal office at the Company (during
the Employment Period), and at all times to the Executive’s principal residence
as reflected in the records of the Company. If by e-mail, to the Executive’s
Company-supplied e-mail address.

All such notices, requests, consents and other communications shall be deemed to
have been given when received (or the following business day in the case of
emails or facsimiles delivered after normal business hours at the location of
the recipient). Either Party may change its facsimile number or its address to
which notices, requests, demands, claims and other communications hereunder are
to be delivered by giving the other Parties hereto notice in the manner then set
forth.

8.5.Governing Law. This Agreement shall be construed and enforced in accordance
with, and the rights and obligations of the Parties hereto shall be governed by,
the laws of the State of New York without giving effect to the conflicts of law
principles thereof.

11

--------------------------------------------------------------------------------

 

8.6.Jurisdiction; Waiver of Jury Trial. The Executive agrees that jurisdiction
and venue for any action arising from or relating to this Agreement or the
relationship among the Parties hereto, including but not limited to matters
concerning validity, construction, performance, or enforcement, shall be
exclusively in the federal and state courts of the State of New York located in
New York County (collectively, the “Selected Courts”) (provided, that a final
judgment in any such action shall be conclusive and enforced in other
jurisdictions) and further agree that service of process may be made in any
matter permitted by law. The Executive irrevocably waives and agrees not to
assert (i) any objection which he may ever have to the laying of venue of any
action or proceeding arising out of this Agreement or the transactions
contemplated hereby in the Selected Courts, and (ii) any claim that any such
action brought in any such court has been brought in an inconvenient forum. This
Section 8.6 is intended to fix the location of potential litigation among the
Parties hereto and does not create any causes of action or waive any defenses or
immunities to suit. EACH PARTY WAIVES ANY RIGHT TO A TRIAL BY JURY, TO THE
EXTENT LAWFUL, AND AGREES THAT ANY OF THEM MAY FILE A COPY OF THIS PARAGRAPH
WITH ANY COURT AS WRITTEN EVIDENCE OF THE KNOWING, VOLUNTARY AND BARGAINED-FOR
AGREEMENT AMONG THE PARTIES IRREVOCABLY TO WAIVE ITS RIGHT TO TRIAL BY JURY IN
ANY LITIGATION WHATSOEVER BETWEEN THEM RELATING TO THIS AGREEMENT OR THE
CONTEMPLATED TRANSACTIONS.

8.7.Severability. Whenever possible, each provision or portion of any provision
of this Agreement, including those contained in Section 4 hereof, will be
interpreted in such manner as to be effective and valid under applicable law but
the invalidity or unenforceability of any provision or portion of any provision
of this Agreement in any jurisdiction shall not affect the validity or
enforceability of the remainder of this Agreement in that jurisdiction or the
validity or enforceability of this Agreement, including that provision or
portion of any provision, in any other jurisdiction. In addition, should a court
or arbitrator determine that any provision or portion of any provision of this
Agreement, including those contained in Section 4 hereof, is not reasonable or
valid, either in period of time, geographical area, or otherwise, the Parties
agree that such provision should be interpreted and enforced to the maximum
extent which such court or arbitrator deems reasonable or valid.

8.8.Entire Agreement. From and after the Effective Date, this Agreement
constitutes the entire agreement among the Parties hereto, and supersedes all
prior representations, agreements and understandings (including any prior course
of dealings), both written and oral, among the Parties hereto with respect to
the subject matter hereof.

8.9.Counterparts. This Agreement may be executed by .pdf or facsimile signatures
in any number of counterparts, each of which shall be deemed an original, but
all such counterparts shall together constitute one and the same instrument.

8.10.Binding Effect. This Agreement shall inure to the benefit of, and be
binding on, the successors and assigns of each of the Parties hereto, including,
without limitation, the Executive’s heirs and the personal representatives of
the Executive’s estate and any successor to all or substantially all of the
business and/or assets of the Company or Parent.

8.11.General Interpretive Principles. The name assigned to this Agreement and
headings of the sections, paragraphs, subparagraphs, clauses and subclauses of
this Agreement are for convenience of reference only and shall not in any way
affect the meaning or interpretation of any of the provisions hereof. Words of
inclusion shall not be construed as terms of limitation herein, so that
references to “include,” “includes” and “including” shall not be limiting and
shall be regarded as references to non-exclusive and non-characterizing
illustrations. Any reference to a Section of the Code shall be deemed to include
any successor to such Section.

12

--------------------------------------------------------------------------------

 

8.12.Affiliates. For purposes of this Agreement, the term “Affiliates” means any
person or entity Controlling, Controlled by, or Under Common Control with the
Company. The term “Control,” including the correlative terms “Controlling,”
“Controlled By,” and “Under Common Control with” means possession, directly or
indirectly, of the power to direct or cause the direction of management or
policies (whether through ownership of securities of any company or other
ownership interest, by contract or otherwise) of a person or entity.

 

[signature page follows]

 

13

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first written above.

 

EMERALD EXPOSITIONS, LLC

 

 

 

 

 

By:

 

/s/ David Gosling

 

 

Name:

 

David Gosling

 

 

Title:

 

SVP, General Counsel and Secretary

 

 

 

 

 

 

 

 

 

 

EMERALD EXPOSITIONS EVENTS,

INC. (solely for purposes of Sections 2.3 and

8.1 of this Agreement)

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ David Gosling

 

 

Name:

 

David Gosling

 

 

Title:

 

SVP, General Counsel and Secretary

 

 

 

 

 

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

 

 

 

 

 

 

David Doft

 

 

 

[Signature Page to Doft Employment Agreement]

--------------------------------------------------------------------------------

 

IN WITNESS WHE REOF, the Parties have executed this Agreement as of the date
first written above.

 

EMERALD EXPOSITIONS, LLC

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

EMERALD EXPOSITIONS EVENTS,

INC. (solely for purposes of Sections 2.3 and

8.1 of this Agreement)

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

 

 

 

 

 

David Doft

David Doft

 

 

 

[Signature Page to Doft Employment Agreement]

--------------------------------------------------------------------------------

 

Exhibit A

 

Restricted Stock Unit Award Agreement

 

[To be provided.]

 

 

--------------------------------------------------------------------------------

 

Exhibit B

 

Form of Performance Based Share Award Agreement

 

 

--------------------------------------------------------------------------------

 

Exhibit C

YOU SHOULD CONSULT WITH AN ATTORNEY BEFORE SIGNING THIS RELEASE OF CLAIMS.

Release

1.In consideration of the payments and benefits to be made under the Employment
Agreement, dated as of January 16, 2020 (the “Employment Agreement”), by and
between David Doft (the “Executive”) and Emerald Expositions, LLC, (the
“Company”) (each of the Executive and the Company, a “Party” and collectively,
the “Parties”), and solely for the purpose of Sections 2.3 and 8.1 of the
Employment Agreement, Emerald Expositions Events, Inc., (“Parent”), the
sufficiency of which the Executive acknowledges, the Executive, with the
intention of binding the Executive and the Executive’s heirs, executors,
administrators and assigns, does hereby release, remise, acquit and forever
discharge the Company and each of its subsidiaries and Affiliates (the “Company
Affiliated Group”), their present and former officers, directors, executives,
shareholders, insurers, agents, attorneys, employees and employee benefit plans
(and the fiduciaries thereof), and the successors, predecessors and assigns of
each of the foregoing (collectively, the “Company Released Parties”), of and
from any and all claims, actions, causes of action, complaints, charges,
demands, rights, damages, debts, sums of money, accounts, financial obligations,
suits, expenses, attorneys’ fees and liabilities of whatever kind or nature in
law, equity or otherwise, whether accrued, absolute, contingent, unliquidated or
otherwise and whether now known or unknown, suspected or unsuspected, which the
Executive, individually or as a member of a class, now has, owns or holds, or
has at any time heretofore had, owned or held, arising on or prior to the date
hereof, against any Company Released Party that arises out of, or relates to,
the Employment Agreement, the Executive’s employment with the Company or any of
its subsidiaries and Affiliates, or any termination of such employment,
including claims (i) for severance, unpaid wages, salary or incentive payments,
(ii) for breach of contract, wrongful discharge, impairment of economic
opportunity, defamation, intentional infliction of emotional harm or other tort,
(iii) for any violation of applicable state and local labor and employment laws
(including, without limitation, all laws concerning unlawful and unfair labor
and employment practices) and (iv) for employment discrimination under any
applicable federal, state or local statute, provision, order or regulation, and
including, without limitation, any claim under Title VII of the Civil Rights Act
of 1964 (“Title VII”), the Civil Rights Act of 1988, the Fair Labor Standards
Act, the Americans with Disabilities Act (“ADA”), the Employee Retirement Income
Security Act of 1974, as amended (“ERISA”), the Age Discrimination in Employment
Act (“ADEA”), the New York Labor Code (specifically including the New York
Retaliatory Action by Employers Law, the New York State Worker Adjustment and
Retraining Notification Act, the New York Nondiscrimination for Legal Actions
Law and Article 6 of the New York Labor Law (which regulates the payment of
wages and prohibits employers from discriminating in wages based on sex)),
Section 125 of the New York Workers’ Compensation Law, Article 4 of the New York
Civil Rights Law, and any similar or analogous state statute, excepting only:

 

A.

rights of the Executive arising under, or preserved by, this Release or Section
3 of the Employment Agreement;

 

B.

the right of the Executive to receive COBRA continuation coverage in accordance
with applicable law;

 

C.

claims for benefits under any health, disability, retirement, life insurance or
other, similar employee benefit plan (within the meaning of Section 3(3) of
ERISA) of the Company Affiliated Group;

 

D.

rights to indemnification the Executive has or may have under the by-laws or
certificate of incorporation of any member of the Company Affiliated Group or as
an insured under any director’s and officer’s liability insurance policy now or
previously in force; and

 

E.

rights granted to the Executive during the Executive’s employment related to the
purchase and/or grant of equity of Emerald Expositions Events, Inc.

 

--------------------------------------------------------------------------------

 

2.The Executive acknowledges and agrees that this Release is not to be construed
in any way as an admission of any liability whatsoever by any Company Released
Party, any such liability being expressly denied.

3.This Release applies to any relief no matter how called, including, without
limitation, wages, back pay, front pay, compensatory damages, liquidated
damages, punitive damages, damages for pain or suffering, costs, and attorneys’
fees and expenses.

4.The Executive specifically acknowledges that the Executive’s acceptance of the
terms of this Release is, among other things, a specific waiver of the
Executive’s rights, claims and causes of action under Title VII, ADEA, ADA and
any state or local law or regulation in respect of discrimination of any kind;
provided, however, that nothing herein shall be deemed, nor does anything
contained herein purport, to be a waiver of any right or claim or cause of
action which by law the Executive is not permitted to waive.

5.The Executive acknowledges that the Executive has been given a period of
twenty-one (21) days to consider whether to execute this Release. If the
Executive accepts the terms hereof and executes this Release, the Executive may
thereafter, for a period of seven (7) days following (and not including) the
date of execution, revoke this Release. Any revocation within this period must
be submitted, in writing, to Angelique Carbo, Executive Vice President, People
and Culture, Emerald Expositions, LLC, 100 Broadway, 14th Floor, New York, NY
10005, and must state: “I hereby revoke my acceptance of the Release of Claims.”
The revocation must be either: (a) personally delivered to Angelique Carbo
within 7 calendar days after the day Executive signs the Release; (b) mailed to
Angelique Carbo at the address specified above by First Class United States mail
and postmarked within 7 calendar days after the day Executive signs the Release;
or (c) delivered to Angelique Carbo at the address specified above through a
reputable overnight delivery service with documented evidence that it was sent
within 7 calendar days after the day Executive signed the Release. If no such
revocation occurs, this Release shall become irrevocable in its entirety, and
binding and enforceable against the Executive, on the day next following the day
on which the foregoing seven-day period has elapsed. If such a revocation
occurs, the Executive shall irrevocably forfeit any right to payment of the
Severance Amount, Pro-Rata Bonus, and the Signing Bonus Severance and provision
of the Medical Benefit Continuation (as each is defined in the Employment
Agreement), but the remainder of the Employment Agreement shall continue in full
force.

6.The Executive acknowledges and agrees that the Executive has not, with respect
to any transaction or state of facts existing prior to the date hereof, filed or
caused to be filed, and is not presently a party to, any complaints, charges or
lawsuits against any Company Released Party with any governmental agency, court
or tribunal. The Executive agrees to immediately withdraw or dismiss any
complaints, charges or lawsuits that she has filed or caused to be filed, or to
which she is a party, against any Company Released Party. Solely with respect to
the claims waived in this Release, the Executive (a) agrees not to file or
maintain any complaint, charge or lawsuit against any Company Released Party and
(b) agrees not to (i) participate in, or encourage the pursuit of, any claims,
or (ii) accept payment from any litigation or threatened litigation against any
Company Released Party, unless compelled to testify pursuant to subpoena or
order of a court of competent jurisdiction.

7.THE EXECUTIVE ACKNOWLEDGES THAT THE EXECUTIVE HAS BEEN ADVISED TO SEEK, AND
HAS HAD THE OPPORTUNITY TO SEEK, THE ADVICE AND ASSISTANCE OF AN ATTORNEY WITH
REGARD TO THIS RELEASE, AND HAS BEEN GIVEN A SUFFICIENT PERIOD WITHIN WHICH TO
CONSIDER THIS RELEASE.

8.The Executive acknowledges that this Release relates only to claims that exist
as of the date of this Release.

9.The Executive acknowledges that the severance payments and benefits the
Executive is receiving in connection with this Release and the Executive’s
obligations under this Release are in addition to anything of value to which the
Executive is entitled from the Company.

 

--------------------------------------------------------------------------------

 

10.Each provision hereof is severable from this Release, and if one or more
provisions hereof are declared invalid, the remaining provisions shall
nevertheless remain in full force and effect. If any provision of this Release
is so broad, in scope, or duration or otherwise, as to be unenforceable, such
provision shall be interpreted to be only so broad as is enforceable.

11.This Release constitutes the complete agreement of the Parties in respect of
the subject matter hereof and shall supersede all prior agreements between the
Parties in respect of the subject matter hereof except to the extent set forth
herein. For the avoidance of doubt, however, nothing in this Release shall
constitute a waiver of any Company Released Party’s right to enforce any
obligations of the Executive under the Employment Agreement that survive the
Employment Agreement’s termination, including without limitation, any
non-competition covenant, non-solicitation covenant or any other restrictive
covenants contained therein.

12.The failure to enforce at any time any of the provisions of this Release or
to require at any time performance by another party of any of the provisions
hereof shall in no way be construed to be a waiver of such provisions or to
affect the validity of this Release, or any part hereof, or the right of any
party thereafter to enforce each and every such provision in accordance with the
terms of this Release.

13.This Release may be executed in counterparts, both of which shall be deemed
to be an original, but all of which together shall constitute one and the same
instrument. Signatures delivered by facsimile, email or pdf shall be deemed
effective for all purposes.

14.This Release shall be binding upon any and all successors and assigns of the
Executive and the Company.

15.Except for issues or matters as to which federal law is applicable, this
Release shall be governed by and construed and enforced in accordance with the
laws of the State of New York without giving effect to the conflicts of law
principles thereof.

16.Employee further affirms that he has timely been paid or has received all
compensation, wages, bonuses, commissions and benefits to which he may be
entitled and that no other leave (paid or unpaid), compensation, wages, bonuses,
commissions or benefits are due to him except as follows:

 

 

 

[signature page follows]

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Release has been signed by or on behalf of each of the
Parties, all as of                   .

 

EMERALD EXPOSITIONS, LLC

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

 

 

 

 

 

/s/ David Doft

David Doft

 

 